10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
AARON D. STODDART-CORDOVA, Case No.: 2:19-cv-00436-APG-NJK
Plaintiff Order Accepting Report and

Recommendation and Dismissing Case

Vv.
[ECF No. 6

MATHEW HARTER, et al.,

Defendants

 

 

 

 

On April 29, 2019, Magistrate Judge Koppe recommended that I dismiss plaintiff Aaron
D. Stoddart-Cordova’s amended complaint with prejudice. ECF No. 6. Mr. Stoddart-Cordova
objects to that recommendation. ECF No. 7.

I have conducted a de novo review of the issues set forth in Judge Koppe’s Report and
Recommendation under Local Rule IB 3-2. The Report and Recommendation sets forth the proper
legal analysis and factual basis for the decision, and J accept and adopt it as my own. In addition,
Judge Koppe’s prior order pointed out several defects in the original complaint, including that the
defendants are entitled to immunity. ECF No. 3. Mr. Stoddart-Cordova has not cured those defects
in his amended complaint, nor can he based on the defendants’ immunity.

I THEREFORE ORDER that the Report and Recommendation (ECF No. 6) is accepted
and this case is DISMISSED with prejudice. The clerk of the court shall enter Judgment
accordingly and close this file.

DATED this 21st day of January, 2020.

>
/

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
